DETAILED ACTION
This action is in reply to the Amendments filed on 03/23/2022.
Claims 2 and 9 have been cancelled.
Claims 1, 3-8, and 10-14 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 03/23/2022, has been entered. Claims 1, 3, 8, and 10 have been amended. 
Claim Objections
            The claim objections from the Office Action dated 01/20/2022 have been withdrawn pursuant Applicant’s amendments. Examiner notes that new claim objections have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 10 are objected to because of the following informalities:  
-Claim 3 reads “wherein the weighting components comprises: weighting the components based on” but should likely read “wherein the weighting components further comprises: weighting the components based on”
-Claim 10 reads “wherein the server weights the components based on at least one selected from the group consisting of” but should likely read “wherein the server weights the components further based on at least one selected from the group consisting of”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayana et al. (US 2020/0143454 A1), previously cited and hereinafter Ananthanarayana, in view of Hu et al. (US 10,902,051 B2), newly cited and hereinafter Hu, in further view of Wiesel et al. (US 2019/0244407 A1), previously cited and hereinafter Wiesel.
	Regarding claim 1, Ananthanarayana discloses a method (i.e. abstract) comprising: 
-receiving, at a server, an image that includes a clothed person (Ananthanarayana, see at least: “if a person uploads an image [i.e. receiving, at a server, an image] wherein she is wearing a skirt with a biker jacket [i.e. that includes a clothed person] as opposed to denim jeans, the system suggests the change from skirt to denim jeans” [0039] and the servers 404 in [0061]); 
-determining, at the server, a pose of the person in the image and segmenting the image into one or more first fashion items (Ananthanarayana, see at least: “Object recognition (object classification): one or several pre-specified or learned objects or object classes can be recognized, usually together with their 2D positions in the image or 3D poses [i.e. determining, at the server, a pose of the person in the image] in the scene. The image data are scanned for a specific condition” [0020] and “Image classifiers for street images are programmed in such a way that they can clearly distinguish the fashion objects and non-fashion objects. They can identify different apparels and fashion accessories in the image [i.e. and segmenting the image into one or more first fashion items] and label them with their finer details” [0037] and the servers 404 in [0061]); 
-determining, at the server, one or more second fashion items using a similarity search that searches at least one storage device communicatively coupled to the server based on the one or more first fashion items (Ananthanarayana, see at least: “Process 200 can mark the fashion apparel accessory that is to be changed [i.e. the one or more first fashion items] or added to enhance the look. Process 200 uses the style rating component 210 and later sends individual fashion objects to the outfitter component 206 to generate a ‘good’ outfit (e.g. as quantified by a specified rating/score value, etc.). In addition to these fashion objects, outfit generator 206 is provided an online catalog and/or the full wardrobe of the user who uploaded the image” [0040] and “when creating an outfit, process 500 obtains a starting point (e.g. query product set−set(s) which the query product belongs to, etc.) [i.e. based on the one or more first fashion items]. Process 500 has to then decide which product to select from the complementary product set [i.e. determining, at the server, one or more second fashion items] by traversing the graph in step 508. At this point, process searches at only a small subset of products to choose from [i.e. using a similarity search] instead of looking at the entire product set” [0065] and “The client(s) 402 are connected to one or more client data store(s) 406 that can be employed to store information local to the client(s) 402. Similarly, the server(s) 404 are connected to one or more server data store(s) 408 that can be employed to store information local to the server(s) 404 [i.e. searches at least one storage device communicatively coupled to the server]” [0061]); 
-generating, at the server, at least one outfit proposal based on the one or more second fashion items (Ananthanarayana, see at least: “Process 200 uses the style rating component 210 and later sends individual fashion objects to the outfitter component 206 to generate a ‘good’ outfit [i.e. generating, at the server, at least one outfit proposal] (e.g. as quantified by a specified rating/score value, etc.). In addition to these fashion objects, outfit generator 206 is provided an online catalog [i.e. based on the one or more second fashion items] and/or the full wardrobe of the user who uploaded the image. When the outfit generator 206 generates a better outfit, the missing objects are provided as enhancements” [0040] and “if a person uploads an image wherein she is wearing a skirt with a biker jacket as opposed to denim jeans, the system suggests the change from skirt to denim jeans. In another example, if a person is combining a red t-shirt with a red trouser, the system suggests a better color combination so that it looks good aesthetically [i.e. generating at least one outfit proposal]” [0039] and the servers 404 in [0061]); 
-generate recommended outfit images based on the at least one outfit proposal (Ananthanarayana, see at least: “process 200 can use an outfit image generator 220. Outfit image generator 220 can automatically create a collage that contains all the products that the outfit is made of [i.e. generate recommended outfit images based on the at least one outfit proposal]. There are multiple types of collage images that can be generated based on the type of garment and number of apparels/accessories present in the outfit. Process 200 also includes a capability of generating images where the apparel combination is draped on multiple virtual human models” [0043]); and 
-transmitting, via a communications network coupled to the server, the generated outfit images for display (Ananthanarayana, see at least: “Presentation of the output [i.e. for display] can help the user needs to appreciate the styling and the aesthetic sense of the apparel combination in the best possible way. As noted, process 200 can use an outfit image generator 220. Outfit image generator 220 can automatically create a collage that contains all the products that the outfit is made of… Process 200 also includes a capability of generating images where the apparel combination is draped on multiple virtual human models [i.e. transmitting the generated outfit images for display]” [0043] and “system 400 includes an orchestration framework 410 that can be employed to facilitate communications between the client(s) 402 and the server(s) 404 [i.e. via a communications network coupled to the server]” [0061]).
Ananthanarayana does not explicitly disclose the similarity search comprising weighting components of the one or more first fashion items by an amount at which the one or more first fashion items have been purchased by other users.
Hu, however, teaches a visual search for a product (i.e. Col. 4 Ln. 21-23), including the known technique of the similarity search comprising weighting components of the one or more first fashion items by an amount at which the one or more first fashion items have been purchased by other users (Hu, see at least: “MLP, also referred to as machine-learning algorithms or tools, are utilized to perform operations associated with searches, such as product searches [i.e. the similarity search comprises]” Col. 8 Ln. 28-31 and “A node combines input from the data with a set of coefficients, or weights, that either amplify or dampen that input [i.e. comprises weighting components of the one or more first fashion items], which assigns significance to inputs for the task the algorithm is trying to learn” Col. 6 Ln. 45-48 and “the features 502 may be of different types and may include one or more characteristics of the object, such as shape, size, color or colors, geometry, material, popularity among user searches, introduction date, sales figures [i.e. by an amount at which the one or more first fashion items have been purchased by other users]” Col. 8 Ln. 66-67 & Col. 9 Ln. 1-3 Examiner notes that in Fig. 5 the features are in inputs of the MLP that are weighted and Fig. 1 indicates that the item that is weighted and searched is one of the items [i.e. components of the one or more first fashion items] in the image 104). This known technique is applicable to the method of Ananthanarayana as they both share characteristics and capabilities, namely, they are directed to a visual search for a product.
It would have been recognized that applying the known technique of the similarity search comprising weighting components of the one or more first fashion items by an amount at which the one or more first fashion items have been purchased by other users, as taught by Hu, to the teachings of Ananthanarayana would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of the similarity search comprising weighting components of the one or more first fashion items by an amount at which the one or more first fashion items have been purchased by other users, as taught by Hu, into the method of Ananthanarayana would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the user to browse for similar products of having similar features (such as manufacturer or popularity) (Hu, Col. 2 Ln. 30-32).

Ananthanarayana in view of Hu does not explicitly disclose performing, at the server, image re-stylization of corresponding portions of the image including the clothed person to generate recommended outfit images based on the at least one outfit proposal.
Wiesel, however, teaches utilizing image processing and providing search results of clothing items (i.e. abstract), including the known technique of performing, at the server, image re-stylization of corresponding portions of the image including the clothed person to generate recommended outfit images based on the at least one outfit proposal (Wiesel, see at least: “from left to right, a first search result is an image of a short flower-themed summer dress, shown virtually dressed on Carla's body [i.e. to generate recommended outfit images based on the at least one outfit proposal] based on her own image that she uploaded [i.e. performing, at the server, image re-stylization of corresponding portions of the image including the clothed person], and clearly showing Carla's own face, as well as her arms, her legs, and her unique “spaghetti style” white shoes” [0467] and Fig. 20). This known technique is applicable to the method of Ananthanarayana in view of Hu as they both share characteristics and capabilities, namely, they are directed to utilizing image processing and providing search results of clothing items.
It would have been recognized that applying the known technique of performing, at the server, image re-stylization of corresponding portions of the image including the clothed person to generate recommended outfit images based on the at least one outfit proposal, as taught by Wiesel, to the teachings of Ananthanarayana in view of Hu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of  performing, at the server, image re-stylization of corresponding portions of the image including the clothed person to generate recommended outfit images based on the at least one outfit proposal, as taught by Wiesel, into the method of Ananthanarayana in view of Hu would have been recognized by those of ordinary skill in the art as resulting in an improved method that would generate a realistic image that simulates how that particular user would appear if he or she wears particular items (Wiesel, [0004]).

Regarding claim 3, the combination of Ananthanarayana/Hu/Wiesel teach the method of claim 1.
Hu further teaches a visual search for a product (i.e. Col. 4 Ln. 21-23), including the known technique of the weighting components comprising: weighting the components based on at least one selected from the group consisting of: an amount at which the one or more fashion items have been viewed, and the amount at which the one or more fashion items have been selected (Hu, see at least: “A node combines input from the data with a set of coefficients, or weights, that either amplify or dampen that input [i.e. the weighting components comprising:], which assigns significance to inputs for the task the algorithm is trying to learn” Col. 6 Ln. 45-48 and “the features 502 may be of different types and may include one or more characteristics of the object, such as shape, size, color or colors, geometry, material, popularity among user searches [i.e. weighting the components based on at least one selected from the group consisting of: an amount at which the one or more fashion items have been viewed, and the amount at which the one or more fashion items have been selected], introduction date, sales figures” Col. 8 Ln. 66-67 & Col. 9 Ln. 1-3 Examiner notes that in Fig. 5 the features are in inputs of the MLP that are weighted). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ananthanarayana with Hu for the reasons identified with respect to claim 1.

Regarding claim 4, the combination of Ananthanarayana/Hu/Wiesel teach the method of claim 1. Ananthanarayana further discloses:
-wherein the generated at least one outfit proposal is based on at least one from the group consisting of: a style profile of a user, and a database of items that are complementary to one another (Ananthanarayana, see at least: “Process 200 can be personalized and can understand and cater to each individual styling sensibility. Process 200 adopts a method called graded personalization. In this, the system gives better recommendations [i.e. the generated at least one outfit proposal] with more user data. The system is initialized with gender and geography. As the user starts interacting with the system, user behavior and user's personal information are taken into consideration [i.e. based on at least one from the group consisting of: a style profile of a user, and a database of items that are complementary to one another] to give more personalized recommendations” [0037]).

Regarding claim 5, the combination of Ananthanarayana/Hu/Wiesel teach the method of claim 4. 
Wiesel further teaches utilizing image processing and providing search results of clothing items (i.e. abstract), including the known technique of the style profile of the user including at least one from the group consisting of: the one or more fashion items that have been viewed by the user, the one or more fashion items that have been selected by the user, and the one or more fashion items have been purchased by the user (Wiesel, see at least: “the user image is processed, analyzed and improved; and is stored in a user profiles database [i.e. the style profile of the user], together with other user data that is obtained or extracted or received” [0089] and “two different users that perform the same search query, at the same search engine or online retailer, may receive different search results, due to at least one or more of the following parameters:…(c) based on other parameters, such as, user-specific purchase history or browsing history, user-specific data obtained from social media account or from user-defined settings or preferences, or the like [i.e. the style profile of the user includes at least one from the group consisting of: the one or more fashion items that have been viewed by the user, the one or more fashion items that have been selected by the user, and the one or more fashion items have been purchased by the user]” [0465]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ananthanarayana in view of Hu with Wiesel for the reasons identified with respect to claim 1.

Regarding claim 6, the combination of Ananthanarayana/Hu/Wiesel teach the method of claim 1. Ananthanarayana further discloses:
-wherein items of the at least one outfit proposal are selected from the group consisting of: equivalent items to the one or more first fashion items, and complementary items to the one or more first fashion items (Ananthanarayana, see at least: “when creating an outfit [i.e. wherein items of the at least one outfit proposal], process 500 obtains a starting point (e.g. query product set−set(s) which the query product belongs to, etc.). Process 500 has to then decide which product to select from the complementary product set [i.e. are selected from the group consisting of: equivalent items to the one or more first fashion items, and complementary items to the one or more first fashion items]” [0065]).

Regarding claim 7, the combination of Ananthanarayana/Hu/Wiesel teach the method of claim 1. 
Wiesel further teaches receiving a selection, at the server, for one or more the recommended outfit images to perform an operation that is selected from the group consisting of: customizing the recommended outfit images, and purchasing an outfit displayed in the one or more recommended outfit images (Wiesel, see at least: “Each one of the search results [i.e. for one or more the recommended outfit images], is also a click-able link that redirects the user to a particular product page or particular vendor web-site, in which the shown product can be purchased online. Additionally or alternatively, each search result may be accompanied by UI elements enabling immediate purchase of the product [i.e. receiving a selection, at the server, for one or more the recommended outfit images to perform an operation that is selected from the group consisting of: customizing the recommended outfit images, and purchasing an outfit displayed in the one or more recommended outfit images]” [0468]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Ananthanarayana in view of Hu, receiving a selection, at the server, for one or more the recommended outfit images to perform an operation that is selected from the group consisting of: customizing the recommended outfit images, and purchasing an outfit displayed in the one or more recommended outfit images, as taught by Wiesel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ananthanarayana in view of Hu, to include the teachings of Wiesel, in order to generate a realistic image that simulates how that particular user would appear if he or she wears particular items (Wiesel, [0004]).

Claims 8 and 10-14 recites limitations directed towards a system (i.e. [0011]) comprising: at least one storage device; and a server, communicatively coupled to the at least one storage device (Ananthanarayana, see at least: “Similarly, the server(s) 404 are connected to one or more server data store(s) 408 [i.e. at least one storage device] that can be employed to store information local to the server(s) 404 [i.e. a server, communicatively coupled to the at least one storage device]” [0061]). The limitations recited in claims 8 and 10-14 are parallel in nature to those addressed above for claims 1 and 3-7, respectively, and are therefore rejected for those same reasons set forth above in claims 1 and 3-7, respectively.

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that Ananthanarayana, Wiesel, and Zehr do not disclose amended claims 1 and 8. Claim 3-7 and 10-14 depend from claims 1 and 8, and are allowable for at least the same reasons as claims 1 and 8. Withdrawal of the rejections and reconsideration is respectfully requested (Remarks, pages 6-7).
This argument has been considered but is moot because the arguments do not apply to the current combination of references being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	-Mani et al. (US 2019/0066140 A1) teaches generating a similarity score of an item of interest to similar past user purchases
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684       

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625